Exhibit 10.8

CONFORMED COPY

PLEDGE AGREEMENT

PLEDGE AGREEMENT dated as of March 8, 2011 among Del Monte Foods Company, a
Delaware corporation (the “Company”), each of the Subsidiaries of the Company
listed on the signature pages hereto or that becomes a party hereto pursuant to
Section 29 hereof (each such Subsidiary being a “Subsidiary Pledgor” and,
collectively, the “Subsidiary Pledgors”), Blue Acquisition Group, Inc., a
Delaware corporation (“Holdings”; Holdings, the Subsidiary Pledgors and the
Company are referred to collectively as the “Pledgors”) and Bank of America,
N.A., as Collateral Agent (in such capacity, the “Collateral Agent”) for the
benefit of the Secured Parties.

W I T N E S S E T H:

WHEREAS, the Company is party to the Credit Agreement dated as of the date
hereof (as the same may be amended, restated, supplemented or otherwise
modified, refinanced or replaced from time to time, the “Credit Agreement”)
among the Company, Holdings, the other Borrowers from time to time party
thereto, the Lender Parties from time to time party thereto and Bank of America,
N.A., as Administrative Agent and as Collateral Agent;

WHEREAS, (a) pursuant to the Credit Agreement, among other things, the Lenders
have severally agreed to make Loans to the Borrowers and the Issuing Banks have
agreed to issue Letters of Credit for the account of the Borrowers upon the
terms and subject to the conditions set forth therein and (b) one or more Cash
Management Banks or Hedge Banks may from time to time enter into Secured Cash
Management Agreements or Secured Hedge Agreements with the Company and/or its
Subsidiaries;

WHEREAS, pursuant to the Guarantee, dated as of the date hereof (as amended,
restated, supplemented or otherwise modified from time to time, the
“Guarantee”), each Subsidiary Pledgor and Holdings has agreed to unconditionally
and irrevocably guarantee, as primary obligor and not merely as surety, to the
Administrative Agent for the benefit of the Secured Parties, the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations (as defined below);

WHEREAS, the proceeds of the Loans and the issuance of the Letters of Credit
will be used in part to enable the Company to make valuable transfers to the
Subsidiary Pledgors and Holdings in connection with the operation of their
respective businesses;

WHEREAS, each Pledgor acknowledges that it will derive substantial direct and
indirect benefit from the making of the Loans and the issuance of the Letters of
Credit;

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective Loans to the Borrowers and to the obligations of the Issuing
Banks to issue Letters of Credit under the Credit Agreement that the Company,
Holdings and the Subsidiary Pledgors shall have executed and delivered this
Pledge Agreement to the Collateral Agent for the benefit of the Secured Parties;
and

WHEREAS, (a) the Pledgors are the legal and beneficial owners of the Equity
Interests, described in Schedule 1 hereto and issued by the entities named
therein (such Equity Interests are, together with any Equity Interests of the
issuer of such Equity Interests or any other Subsidiary directly held by



--------------------------------------------------------------------------------

any Pledgor in the future (the “After-acquired Shares”), in each case, except to
the extent excluded from the Collateral for the applicable Obligations pursuant
to the last paragraph of Section 2 below, referred to collectively herein as the
“Pledged Shares”) and (b) each of the Pledgors is the legal and beneficial owner
of the Indebtedness described in Schedule 1 hereto (together with any other
Indebtedness owed to any Pledgor hereafter and required to be pledged pursuant
to Section 9.12(a) of the Credit Agreement, the “Pledged Debt”);

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, the Collateral Agent and the Lender Parties to enter into
the Credit Agreement and to induce the Lenders to make their respective Loans to
the Borrowers and the Issuing Banks to Issue Letters of Credit for the account
of the Borrowers under the Credit Agreement and to induce one or more Lenders or
Affiliates of Lenders to enter into Secured Cash Management Agreements and
Secured Hedge Agreements with the Company and/or its Subsidiaries, the Pledgors
hereby agree with the Collateral Agent, for the benefit of the Secured Parties,
as follows:

1. Defined Terms.

(a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.

(b) “Collateral” shall have the meaning provided in Section 2.

(c) “Equity Interests” shall mean, collectively, Stock and Stock Equivalents.

(d) “Intercreditor Agreement” shall have the meaning provided in Section 26.

(e) “Obligations” shall mean the Obligations (as defined in the Credit
Agreement).

(f) “Proceeds” and any other term used herein or in the Credit Agreement without
definition that is defined in the UCC has the meaning given to it in the UCC.

(g) “UCC” shall mean the Uniform Commercial Code as from time to time in effect
in the State of New York; provided, however, that, in the event that, by reason
of mandatory provisions of law, any of the attachment, perfection or priority of
the Collateral Agent’s and the Secured Parties’ security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such attachment, perfection or priority and
for purposes of definitions related to such provisions.

(h) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Pledge Agreement shall refer to this Pledge Agreement as a
whole and not to any particular provision of this Pledge Agreement, and Section
references are to Sections of this Pledge Agreement unless otherwise specified.
The words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”.

(i) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

2. Grant of Security. Each Pledgor hereby transfers, assigns and pledges to the
Collateral Agent, for the benefit of the Secured Parties, and grants to the
Collateral Agent, for the benefit of the Secured Parties, a lien on and a
security interest in (the “Security Interest”) all of such Pledgor’s right,

 

-2-



--------------------------------------------------------------------------------

title and interest in, to and under the following, whether now owned or existing
or at any time hereafter acquired or existing (collectively, the “Collateral”):

(a) the Pledged Shares held by such Pledgor and the certificates representing
such Pledged Shares and any interest of such Pledgor in the entries on the books
of the issuer of the Pledged Shares or any financial intermediary pertaining to
the Pledged Shares and all dividends, cash, warrants, rights, instruments and
other property or Proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of the Pledged Shares.

(b) the Pledged Debt and the instruments evidencing the Pledged Debt owed to
such Pledgor, and all interest, cash, instruments and other property or Proceeds
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of such Pledged Debt; and

(c) to the extent not covered by clauses (a) and (b) above, respectively, all
Proceeds of any or all of the foregoing Collateral.

Notwithstanding the foregoing, the Collateral for the Obligations shall not
include any Excluded Stock and Stock Equivalents.

3. Security for Obligations. This Pledge Agreement secures the payment of all
the Obligations of each Credit Party. Without limiting the generality of the
foregoing, this Pledge Agreement secures the payment of all amounts that
constitute part of the Obligations and would be owed by any of the Credit
Parties to the Secured Parties under the Credit Documents but for the fact that
they are unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving any Credit Party.

4. Delivery of the Collateral. All certificates or instruments, if any,
representing or evidencing the Collateral shall be promptly delivered to and
held by or on behalf of the Collateral Agent pursuant hereto to the extent
required by the Credit Agreement and shall be in suitable form for transfer by
delivery, or shall be accompanied by duly executed instruments of transfer or
assignment in blank, all in form and substance reasonably satisfactory to the
Collateral Agent. The Collateral Agent shall have the right, at any time after
the occurrence and during the continuance of an Event of Default, subject to the
terms of the Intercreditor Agreement, and with notice to the relevant Pledgor,
to transfer to or to register in the name of the Collateral Agent or any of its
nominees any or all of the Pledged Shares. Each delivery of Collateral
(including any After-acquired Shares) shall be accompanied by a notice to the
Collateral Agent describing the securities theretofore and then being pledged
hereunder.

5. Representations and Warranties. Each Pledgor represents and warrants as
follows:

(a) Schedule 1 hereto (i) correctly represents as of the Closing Date (A) the
issuer, the certificate number, the Pledgor and the record and beneficial owner,
the number and class and the percentage of the issued and outstanding Equity
Interests of such class of all Pledged Shares and (B) the issuer, the initial
principal amount, the Pledgor and holder, date of issuance and maturity date of
all Pledged Debt and (ii) together with the comparable schedule to each
supplement hereto, includes all Equity Interests, debt securities and promissory
notes required to be pledged hereunder. Except as set forth on Schedule 1, and
except for Excluded Stock and Stock Equivalents, the Pledged Shares represent
all (or 65% in the case of pledges of the Voting Stock of Foreign Subsidiaries)
of the issued and outstanding Equity Interests of each class of Equity Interests
in the issuer on the Closing Date.

 

-3-



--------------------------------------------------------------------------------

(b) Such Pledgor is the legal and beneficial owner of the Collateral pledged or
assigned by such Pledgor hereunder free and clear of any Lien, except for
Permitted Liens and the Lien created by this Pledge Agreement.

(c) As of the Closing Date, the Pledged Shares pledged by such Pledgor hereunder
have been duly authorized and validly issued and, in the case of Pledged Shares
issued by a corporation, are fully paid and non-assessable.

(d) The execution and delivery by such Pledgor of this Pledge Agreement and the
pledge of the Collateral pledged by such Pledgor hereunder pursuant hereto
create a legal, valid and enforceable security interest in such Collateral (with
respect to Collateral consisting of Stock of Foreign Subsidiaries, to the extent
the creation of such Security Interest is governed by the UCC) and, upon
delivery of such Collateral to the Collateral Agent in the State of New York,
shall constitute a fully perfected Lien on and security interest in the
Collateral, securing the payment of the Obligations, in favor of the Collateral
Agent for the benefit of the Secured Parties (with respect to Collateral
consisting of Stock of Foreign Subsidiaries, to the extent the creation and
perfection of such Security Interest is governed by the UCC), except as
enforceability thereof may be limited by bankruptcy, insolvency or other similar
laws affecting creditors’ rights generally and subject to general principles of
equity.

(e) Such Pledgor has full power, authority and legal right to pledge all the
Collateral pledged by such Pledgor pursuant to this Pledge Agreement and this
Pledge Agreement, constitutes a legal, valid and binding obligation of each
Pledgor (with respect to Collateral consisting of Stock of Foreign Subsidiaries,
to the extent the enforceability of such Security Interest is governed by the
UCC), enforceable in accordance with its terms, except as enforceability thereof
may be limited by bankruptcy, insolvency or other similar laws affecting
creditors’ rights generally and subject to general principles of equity.

6. Certification of Limited Liability Company, Limited Partnership Interests,
Equity Interests in Foreign Subsidiaries and Pledged Debt.

(a) In the event that any Equity Interests in any Subsidiary that is organized
as a limited liability company or limited partnership and pledged hereunder
shall be represented by a certificate, the applicable Pledgor shall cause the
issuer of such interests to elect to treat such interests as a “security” within
the meaning of Article 8 of the Uniform Commercial Code of its jurisdiction of
organization or formation, as applicable, by including in its organizational
documents language substantially similar to the following and, accordingly, such
interests shall be governed by Article 8 of the Uniform Commercial Code:

“The Partnership/Company hereby irrevocably elects that all membership interests
in the Partnership/Company shall be securities governed by Article 8 of the
Uniform Commercial Code of [jurisdiction of organization or formation, as
applicable]. Each certificate evidencing partnership/membership interests in the
Partnership/Company shall bear the following legend: “This certificate evidences
an interest in [name of Partnership/LLC] and shall be a security for purposes of
Article 8 of the Uniform Commercial Code.” No change to this provision shall be
effective until all outstanding certificates have been surrendered for
cancellation and any new certificates thereafter issued shall not bear the
foregoing legend.”

(b) Each Pledgor will comply with Section 9.12(b) of the Credit Agreement.

 

-4-



--------------------------------------------------------------------------------

(c) In the event that any Equity Interests in any Foreign Subsidiary pledged
hereunder are not represented by a certificate, the Pledgors agree not to permit
such Foreign Subsidiary to issue Equity Interests represented by a certificate
to any other Person.

7. Further Assurances. Each Pledgor agrees that at any time and from time to
time, at the expense of such Pledgor, it will execute or otherwise authorize the
filing of any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust
and other documents), which may be required under any applicable law, or which
the Collateral Agent or the Administrative Agent may reasonably request, in
order (x) to perfect and protect any pledge, assignment or security interest
granted or purported to be granted hereby (including the priority thereof) or
(y) to enable the Collateral Agent to exercise and enforce its rights and
remedies hereunder with respect to any Collateral.

8. Voting Rights; Dividends and Distributions; Etc.

(a) So long as no Event of Default shall have occurred and be continuing:

(i) Each Pledgor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Collateral or any part thereof for any
purpose not prohibited by the terms of this Pledge Agreement or the other Credit
Documents.

(ii) The Collateral Agent shall execute and deliver (or cause to be executed and
delivered) to each Pledgor all such proxies and other instruments as such
Pledgor may reasonably request for the purpose of enabling such Pledgor to
exercise the voting and other rights that it is entitled to exercise pursuant to
paragraph (i) above.

(b) Subject to paragraph (c) below, each Pledgor shall be entitled to receive
and retain and use, free and clear of the Lien created by this Pledge Agreement,
any and all dividends, distributions, principal and interest made or paid in
respect of the Collateral to the extent permitted by the Credit Agreement, as
applicable; provided, however, that any and all noncash dividends, interest,
principal or other distributions that would constitute Pledged Shares or Pledged
Debt, whether resulting from a subdivision, combination or reclassification of
the outstanding Equity Interests of the issuer of any Pledged Shares or received
in exchange for Pledged Shares or Pledged Debt or any part thereof, or in
redemption thereof, or as a result of any merger, consolidation, acquisition or
other exchange of assets to which such issuer may be a party or otherwise, shall
be, and shall be forthwith delivered to the Collateral Agent to hold as,
Collateral and shall, if received by such Pledgor, be received in trust for the
benefit of the Collateral Agent, be segregated from the other property or funds
of such Pledgor and be forthwith delivered to the Collateral Agent as Collateral
in the same form as so received (with any necessary endorsement).

(c) Upon written notice to a Pledgor by the Collateral Agent following the
occurrence and during the continuance of an Event of Default, subject to the
terms of the Intercreditor Agreement,

(i) all rights of such Pledgor to exercise or refrain from exercising the voting
and other consensual rights that it would otherwise be entitled to exercise
pursuant to Section 8(a)(i) shall cease, and all such rights shall thereupon
become vested in the Collateral Agent, which shall thereupon have the sole right
to exercise or refrain from exercising such voting and other consensual rights
during the continuance of such Event of Default, provided that, unless otherwise
directed by the Required Lenders, the Collateral Agent shall have the right from
time to time following the occurrence and during the continuance of an Event of
Default, subject to the terms of the Intercreditor Agreement, to permit the
Pledgors to exercise such rights. After all Events of

 

-5-



--------------------------------------------------------------------------------

Default have been cured or waived, each Pledgor will have the right, subject to
the terms of the Intercreditor Agreement, to exercise the voting and consensual
rights that such Pledgor would otherwise be entitled to exercise pursuant to the
terms of Section 8(a)(i) (and the obligations of the Collateral Agent under
Section 8(a)(ii) shall be reinstated);

(ii) all rights of such Pledgor to receive the dividends, distributions and
principal and interest payments that such Pledgor would otherwise be authorized
to receive and retain pursuant to Section 8(b) shall cease, and all such rights
shall thereupon become vested in the Collateral Agent, which, subject to the
terms of the Intercreditor Agreement, shall thereupon have the sole right to
receive and hold as Collateral such dividends, distributions and principal and
interest payments during the continuance of such Event of Default. After all
Events of Default have been cured or waived, the Collateral Agent shall repay to
each Pledgor (without interest) all dividends, distributions and principal and
interest payments that such Pledgor would otherwise be permitted to receive,
retain and use pursuant to the terms of Section 8(b);

(iii) all dividends, distributions and principal and interest payments that are
received by such Pledgor contrary to the provisions of Section 8(b) shall be
received in trust for the benefit of the Collateral Agent shall be segregated
from other property or funds of such Pledgor and shall forthwith be delivered to
the Collateral Agent as Collateral in the same form as so received (with any
necessary endorsements); and

(iv) in order to permit the Collateral Agent to receive all dividends,
distributions and principal and interest payments to which it may be entitled
under Section 8(b) above, to exercise the voting and other consensual rights
that it may be entitled to exercise pursuant to Section 8(c)(i) above, and to
receive all dividends, distributions and principal and interest payments that it
may be entitled to under Sections 8(c)(ii) and (c)(iii) above, such Pledgor
shall from time to time execute and deliver to the Collateral Agent, appropriate
proxies, dividend payment orders and other instruments as the Collateral Agent
may reasonably request in writing, subject to the terms of the Intercreditor
Agreement.

9. Transfers and Other Liens; Additional Collateral; Etc. Subject to the terms
of the Intercreditor Agreement, each Pledgor shall:

(a) not (i) except as permitted by the Credit Agreement, sell or otherwise
dispose of, or grant any option or warrant with respect to, any of the
Collateral or (ii) create or suffer to exist any consensual Lien upon or with
respect to any of the Collateral, except for the Lien created by this Pledge
Agreement provided that in the event such Pledgor sells or otherwise disposes of
assets as permitted by the Credit Agreement, and such assets are or include any
of the Collateral, upon the request of the applicable Pledgor the Collateral
Agent shall release such Collateral to such Pledgor free and clear of the Lien
created by this Agreement concurrently with the consummation of such sale; and

(b) defend its and the Collateral Agent’s title or interest in and to all the
Collateral (and in the Proceeds thereof) against any and all Liens (other than
Permitted Liens and the Lien created by this Agreement), however arising, and
any and all Persons whomsoever.

10. Collateral Agent Appointed Attorney-in-Fact. Each Pledgor hereby appoints,
which appointment is irrevocable and coupled with an interest, the Collateral
Agent as such Pledgor’s attorney-in-fact, with full authority in the place and
stead of such Pledgor and in the name of such Pledgor or otherwise, to take any
action and to execute any instrument, in each case after the occurrence and
during the continuance of an Event of Default, subject to the terms of the
Intercreditor Agreement, and with

 

-6-



--------------------------------------------------------------------------------

notice to such Pledgor, that the Collateral Agent may deem reasonably necessary
or advisable to accomplish the purposes of this Pledge Agreement, including to
receive, indorse and collect all instruments made payable to such Pledgor
representing any dividend, distribution or principal or interest payment in
respect of the Collateral or any part thereof and to give full discharge for the
same.

11. The Collateral Agent’s Duties. The powers conferred on the Collateral Agent
hereunder are solely to protect its interest in the Collateral and shall not
impose any duty upon it to exercise any such powers. Except for the safe custody
of any Collateral in its possession and the accounting for moneys actually
received by it hereunder, the Collateral Agent shall have no duty as to any
Collateral, as to ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relative to any
Pledged Shares, whether or not the Collateral Agent or any other Secured Party
has or is deemed to have knowledge of such matters, or as to the taking of any
necessary steps to preserve rights against any parties or any other rights
pertaining to any Collateral. The Collateral Agent shall be deemed to have
exercised reasonable care in the custody and preservation of any Collateral in
its possession if such Collateral is accorded treatment substantially equal to
that which the Collateral Agent accords its own property.

12. Remedies. Subject to the terms of the Intercreditor Agreement, if any Event
of Default shall have occurred and be continuing:

(a) The Collateral Agent may exercise in respect of the Collateral, in addition
to other rights and remedies provided for herein or otherwise available to it,
all the rights and remedies of a secured party upon default under the UCC
(whether or not the UCC applies to the affected Collateral) and also may with
notice to the relevant Pledgor, sell the Collateral or any part thereof in one
or more parcels at public or private sale, at any exchange broker’s board or at
any of the Collateral Agent’s offices or elsewhere, for cash, on credit or for
future delivery, at such price or prices and upon such other terms as are
commercially reasonable irrespective of the impact of any such sales on the
market price of the Collateral. The Collateral Agent shall be authorized at any
such sale (if it deems it advisable to do so) to restrict the prospective
bidders or purchasers of Collateral to Persons who will represent and agree that
they are purchasing the Collateral for their own account for investment and not
with a view to the distribution or sale thereof, and, upon consummation of any
such sale, the Collateral Agent shall have the right to assign, transfer and
deliver to the purchaser or purchasers thereof the Collateral so sold. Each
purchaser at any such sale shall hold the property sold absolutely free from any
claim or right on the part of any Pledgor, and each Pledgor hereby waives (to
the extent permitted by law) all rights of redemption, stay and/or appraisal
that it now has or may at any time in the future have under any rule of law or
statute now existing or hereafter enacted. The Collateral Agent or any Secured
Party shall have the right upon any such public sale, and, to the extent
permitted by law, upon any such private sale, to purchase all or any part of the
Collateral so sold, and the Collateral Agent or such Secured Party may pay the
purchase price by crediting the amount thereof against the Obligations. Each
Pledgor agrees that, to the extent notice of sale shall be required by law, at
least ten days’ notice to such Pledgor of the time and place of any public sale
or the time after which any private sale is to be made shall constitute
reasonable notification. The Collateral Agent shall not be obligated to make any
sale of Collateral regardless of notice of sale having been given. The
Collateral Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned. To
the extent permitted by law, each Pledgor hereby waives any claim against the
Collateral Agent arising by reason of the fact that the price at which any
Collateral may have been sold at such a private sale was less than the price
that might have been obtained at a public sale, even if the Collateral Agent
accepts the first offer received and does not offer such Collateral to more than
one offeree.

 

-7-



--------------------------------------------------------------------------------

(b) The Collateral Agent shall apply the Proceeds of any collection or sale of
the Collateral in the manner specified in Section 11.13 of the Credit Agreement.
Upon any sale of the Collateral by the Collateral Agent (including pursuant to a
power of sale granted by statute or under a judicial proceeding), the receipt of
the Collateral Agent or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Collateral Agent or such officer or
be answerable in any way for the misapplication thereof.

(c) The Collateral Agent may exercise any and all rights and remedies of each
Pledgor in respect of the Collateral.

(d) All payments received by any Pledgor in respect of the Collateral after the
occurrence and during the continuance of an Event of Default, subject to the
terms of the Intercreditor Agreement, shall be received in trust for the benefit
of the Collateral Agent shall be segregated from other property or funds of such
Pledgor and shall be forthwith delivered to the Collateral Agent as Collateral
in the same form as so received (with any necessary endorsement).

13. Amendments, etc. with Respect to the Obligations; Waiver of Rights. Each
Pledgor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Pledgor and without notice to or further
assent by any Pledgor, (a) any demand for payment of any of the Obligations made
by the Collateral Agent or any other Secured Party may be rescinded by such
party and any of the Obligations continued, (b) the Obligations, or the
liability of any other party upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Collateral
Agent or any other Secured Party, (c) the Credit Agreement, the other Credit
Documents and any other documents executed and delivered in connection
therewith, the Secured Cash Management Agreements and the Secured Hedge
Agreements and any other documents executed and delivered in connection
therewith may be amended, modified, supplemented or terminated, in whole or in
part, as the applicable Administrative Agent (or the Required Lenders, as the
case may be, or, in the case of any Secured Cash Management Agreement or Secured
Hedge Agreement, the Cash Management Bank or Hedge Bank party thereto) may deem
advisable from time to time, and (d) any collateral security, guarantee or right
of offset at any time held by the Collateral Agent or any other Secured Party
for the payment of the Obligations may be sold, exchanged, waived, surrendered
or released. Neither the Collateral Agent nor any other Secured Party shall have
any obligation to protect, secure, perfect or insure any Lien at any time held
by it as security for the Obligations or for this Pledge Agreement or any
property subject thereto. When making any demand hereunder against any Pledgor,
the Collateral Agent or any other Secured Party may, but shall be under no
obligation to, make a similar demand on the Company or any Pledgor or any other
person, and any failure by the Collateral Agent or any other Secured Party to
make any such demand or to collect any payments from the Company or any Pledgor
or any other person or any release of the Company or any Pledgor or any other
person shall not relieve any Pledgor in respect of which a demand or collection
is not made or any Pledgor not so released of its several obligations or
liabilities hereunder, and shall not impair or affect the rights and remedies,
express or implied, or as a matter of law, of the Collateral Agent or any other
Secured Party against any Pledgor. For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings.

14. Continuing Security Interest; Assignments Under the Credit Agreement;
Release.

(a) This Pledge Agreement shall remain in full force and effect and be binding
in accordance with and to the extent of its terms upon each Pledgor and the
successors and assigns thereof, and

 

-8-



--------------------------------------------------------------------------------

shall inure to the benefit of the Collateral Agent and the other Secured Parties
and their respective successors, endorsees, transferees and assigns until all
the Obligations (other than any contingent indemnity obligations not then due)
under the Credit Documents shall have been satisfied by payment in full, the
Commitments shall be terminated and all Letters of Credit have expired or
terminated and after all Letter of Credit Outstandings have been reduced to zero
(or all such Letters of Credit and Letter of Credit Outstandings have been Cash
Collateralized or back-stopped in a manner reasonably satisfactory to the
applicable Issuing Banks), notwithstanding that from time to time during the
term of the Credit Agreement the Credit Parties may be free from any
Obligations.

(b) Subject to the terms of the Intercreditor Agreement, any Pledgor shall
automatically be released from its obligations hereunder and the Collateral of
such Pledgor shall be automatically released upon such Pledgor ceasing to be a
Credit Party in accordance with Section 13.1 of the Credit Agreement.

(c) Subject to the terms of the Intercreditor Agreement, the Collateral shall be
automatically released from the Liens of this Agreement (i) to the extent
provided for in Section 13.1 of the Credit Agreement and (ii) upon the
effectiveness of any written consent to the release of the security interest
granted in such Collateral pursuant to Section 13.1 of the Credit Agreement. Any
such release in connection with any sale, transfer or other disposition of such
Collateral shall result in such Collateral being sold, transferred or disposed
of, as applicable, free and clear of the Liens of this Agreement.

(d) In connection with any termination or release pursuant to the foregoing
paragraph (a), (b) or (c), the Collateral Agent shall execute and deliver to any
Pledgor or authorize the filing of, at such Pledgor’s expense, all documents
that such Pledgor shall reasonably request to evidence such termination or
release. Any execution and delivery of documents pursuant to this Section 14
shall be without recourse to or warranty by the Collateral Agent.

15. Reinstatement. Each Pledgor further agrees that, if any payment made by any
Credit Party or other Person and applied to the Obligations is at any time
annulled, avoided, set aside, rescinded, invalidated, declared to be fraudulent
or preferential or otherwise required to be refunded or repaid, or the Proceeds
of Collateral are required to be returned by any Secured Party to such Credit
Party, its estate, trustee, receiver or any other Person, including any Pledgor,
under any bankruptcy law, state, federal or foreign law, common law or equitable
cause, then, to the extent of such payment or repayment, any Lien or other
Collateral securing such liability shall be and remain in full force and effect,
as fully as if such payment had never been made or, if prior thereto the Lien
granted hereby or other Collateral securing such liability hereunder shall have
been released or terminated by virtue of such cancellation or surrender), such
Lien or other Collateral shall be reinstated in full force and effect, and such
prior cancellation or surrender shall not diminish, release, discharge, impair
or otherwise affect any Lien or other Collateral securing the obligations of any
Pledgor in respect of the amount of such payment.

16. Notices. All notices, requests and demands pursuant hereto shall be made in
accordance with Section 13.2 of the Credit Agreement. All communications and
notices hereunder to any Pledgor shall be given to it in care of the Company at
the Company’s address set forth in Section 13.2 of the Credit Agreement.

17. Counterparts. This Pledge Agreement may be executed by one or more of the
parties to this Pledge Agreement on any number of separate counterparts
(including by facsimile or other electronic transmission), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.

 

-9-



--------------------------------------------------------------------------------

18. Severability. Any provision of this Pledge Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. The parties hereto shall endeavor in good-faith negotiations
to replace the invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.

19. Integration. This Pledge Agreement together with the other Credit Documents
represents the agreement of each of the Pledgors with respect to the subject
matter hereof and there are no promises, undertakings, representations or
warranties by the Collateral Agent or any other Secured Party relative to the
subject matter hereof not expressly set forth or referred to herein or in the
other Credit Documents.

20. Amendments in Writing; No Waiver; Cumulative Remedies.

(a) None of the terms or provisions of this Pledge Agreement may be waived,
amended, supplemented or otherwise modified except by a written instrument
executed by the affected Pledgor and the Collateral Agent in accordance with
Section 13.1 of the Credit Agreement.

(b) Neither the Collateral Agent nor any Secured Party shall by any act (except
by a written instrument pursuant to Section 20(a) hereof), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default or in any breach of any of
the terms and conditions hereof. No failure to exercise, nor any delay in
exercising, on the part of the Collateral Agent or any other Secured Party, any
right, power or privilege hereunder shall operate as a waiver thereof. No single
or partial exercise of any right, power or privilege hereunder shall preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. A waiver by the Collateral Agent or any other Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy that the Collateral Agent or such other Secured Party would
otherwise have on any future occasion.

(c) The rights, remedies, powers and privileges herein provided are cumulative,
may be exercised singly or concurrently and are not exclusive of any other
rights or remedies provided by law.

21. Section Headings. The Section headings used in this Pledge Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

22. Successors and Assigns. This Pledge Agreement shall be binding upon the
successors and assigns of each Pledgor and shall inure to the benefit of the
Collateral Agent and the other Secured Parties and their respective successors
and assigns, except that no Pledgor may assign, transfer or delegate any of its
rights or obligations under this Pledge Agreement without the prior written
consent of the Collateral Agent.

23. WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS PLEDGE
AGREEMENT, ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

24. Submission to Jurisdiction; Waivers. Each party hereto irrevocably and
unconditionally:

 

-10-



--------------------------------------------------------------------------------

(a) submits for itself and its property in any legal action or proceeding
relating to this Pledge Agreement and the other Credit Documents to which it is
a party, or for recognition and enforcement of any judgment in respect thereof,
to the non-exclusive general jurisdiction of the courts of the State of New
York, the courts of the United States of America for the Southern District of
New York and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address referred to in Section 16 or at such other address of which the
Collateral Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right of any other party hereto
(or any Secured Party) to effect service of process in any other manner
permitted by law or shall limit the right of any party hereto (or any Secured
Party) to sue in any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 24 any special, exemplary, punitive or consequential damages.

25. GOVERNING LAW. THIS PLEDGE AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

26. Intercreditor Agreement. Notwithstanding anything herein to the contrary,
the liens and security interests granted to the Collateral Agent pursuant to
this Agreement and the exercise of any right or remedy by the Collateral Agent
hereunder, are subject to the provisions of the Intercreditor Agreement and the
1989 Intercreditor Agreement. In the event of any conflict between the terms of
the Intercreditor Agreement and the terms of this Agreement, the terms of the
Intercreditor Agreement shall govern and control. Without limiting the
generality of the foregoing, and notwithstanding anything herein to the
contrary, all rights and remedies of the Collateral Agent (and the other Secured
Parties) shall be subject to the terms of the Intercreditor Agreement, dated as
of March 8, 2011 (as amended, restated, supplemented or otherwise modified from
time to time, the “Intercreditor Agreement”), among the Administrative Agent and
Collateral Agent, as Revolving Credit Administrative Agent and Revolving Credit
Collateral Agent, and JPMorgan Chase Bank, N.A., as Initial Fixed Asset
Administrative Agent and Initial Fixed Asset Credit Collateral Agent, and, with
respect to any Term Priority Collateral (as such term is defined in the
Intercreditor Agreement), until the Discharge of Fixed Asset Obligations (as
such term is defined in the Intercreditor Agreement), any obligation of any
Pledgor hereunder or under any other Security Document with respect to the
delivery or control of any Term Priority Collateral, the novation of any lien on
any certificate of title, bill of lading or other document, the giving of any
notice to any bailee or other Person, the provision of voting rights or the
obtaining of any consent of any Person shall be deemed to be satisfied if such
Pledgor complies with the requirements of the similar provision of the
applicable Fixed Asset Collateral Documents (as such term is defined in the
Intercreditor Agreement). Until the Discharge of Fixed Asset Obligations, the
delivery of any Term Priority Collateral to, or the control of any Term Priority
Collateral by, the Fixed Asset Collateral Agent pursuant to the Fixed Asset
Collateral

 

-11-



--------------------------------------------------------------------------------

Documents shall be deemed to satisfy any delivery or control requirement
hereunder or under any other Security Document with respect to Term Priority
Collateral.

27. Enforcement Expenses; Indemnification.

(a) Each Pledgor agrees to pay any and all reasonable out of pocket expenses
(including all reasonable fees and disbursements of counsel) that may be paid or
incurred by any Secured Party in enforcing, or obtaining advice of counsel in
respect of, any rights with respect to, or collecting, any or all of the
Obligations and/or enforcing any rights with respect to, or collecting against,
such Pledgor under this Pledge Agreement.

(b) Each Pledgor agrees to pay, and to save the Collateral Agent and the Secured
Parties harmless from, any and all liabilities with respect to, or resulting
from any delay in paying, any and all stamp, excise, sales or other taxes that
may be payable or determined to be payable with respect to any of the Collateral
or in connection with any of the transactions contemplated by this Pledge
Agreement.

(c) Each Pledgor agrees to pay, and to save the Collateral Agent and the Secured
Parties harmless from, any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Pledge Agreement to the extent the
Company would be required to do so pursuant to Section 13.5 of the Credit
Agreement.

(d) The agreements in this Section 27 shall survive repayment of the Obligations
and all other amounts payable under the Credit Agreement and the other Credit
Documents.

28. Acknowledgments. Each party hereto hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Pledge Agreement and the other Credit Documents to which it is a party;

(b) neither the Collateral Agent nor any other Secured Party has any fiduciary
relationship with or duty to any Pledgor arising out of or in connection with
this Pledge Agreement or any of the other Credit Documents, and the relationship
between the Pledgors, on the one hand, and the Collateral Agent and the other
Secured Parties, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders and any other Secured Party or among the Pledgors and the Lenders and
any other Secured Party.

29. Additional Pledgors. Each Subsidiary of the Company that is required to
become a party to this Pledge Agreement pursuant to Section 9.11 of the Credit
Agreement shall become a Subsidiary Pledgor, with the same force and effect as
if originally named as a Pledgor herein, for all purposes of this Pledge
Agreement upon execution and delivery by such Subsidiary of a written supplement
substantially in the form of Annex A hereto. The execution and delivery of any
instrument adding an additional Pledgor as a party to this Pledge Agreement
shall not require the consent of any other Pledgor hereunder. The rights and
obligations of each Pledgor hereunder shall remain in full force and effect
notwithstanding the addition of any new Pledgor as a party to this Pledge
Agreement.

[Signature Pages Follow]

 

-12-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Pledge Agreement to
be duly executed and delivered by its duly authorized officer as of the day and
year first above written.

 

DEL MONTE FOODS COMPANY, as Pledgor By:  

/s/ Richard L. French

  Name:   Richard L. French   Title:   Senior Vice President, Treasurer, Chief
Accounting Officer and Controller DEL MONTE CORPORATION, as Pledgor By:  

/s/ Richard L. French

  Name:   Richard L. French   Title:   Senior Vice President, Treasurer, Chief
Accounting Officer and Controller BLUE ACQUISITION GROUP, INC., as Pledgor By:  

/s/ Richard L. French

  Name:   Richard L. French   Title:   Senior Vice President, Treasurer, Chief
Accounting Officer and Controller

[Signature Page to Pledge Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Collateral Agent By:  

/s/ Lisa Freeman

  Name: Lisa Freeman   Title: SVP



--------------------------------------------------------------------------------

SCHEDULE 1

TO THE PLEDGE AGREEMENT

Pledged Shares

Pledged Debt

 

S-1



--------------------------------------------------------------------------------

ANNEX A

TO THE PLEDGE AGREEMENT

SUPPLEMENT NO. [    ] dated as of [            ] to the PLEDGE AGREEMENT dated
as of March 8, 2011 among Del Monte Foods Company, a Delaware corporation (the
“Company”), each of the Subsidiaries of the Company listed on the signature
pages thereto or that becomes a party thereto pursuant to Section 29 of the
Pledge Agreement (each such Subsidiary being a “Subsidiary Pledgor” and,
collectively, the “Subsidiary Pledgors”), Blue Acquisition Group, Inc., a
Delaware corporation (“Holdings”; Holdings, the Subsidiary Pledgors and the
Company are referred to collectively as the “Pledgors”) and Bank of America,
N.A., as Collateral Agent (the “Pledge Agreement”).

A. Reference is made to the Credit Agreement dated as of the date of the Pledge
Agreement (as the same may be amended, restated, supplemented or otherwise
modified, refinanced or replaced from time to time, the “Credit Agreement”)
among the Company and the Other Borrowers from time to time party thereto,
Holdings, the Lender Parties from time to time parties thereto and Bank of
America, N.A., as Administrative Agent and as Collateral Agent and the Guarantee
dated as of the date of the Pledge Agreement (as the same may be amended,
restated, supplemented and or otherwise modified from time to time, the
“Guarantee”), among the Guarantors party thereto and the Collateral Agent.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Pledge Agreement.

C. The Pledgors have entered into the Pledge Agreement in order to induce the
Administrative Agent, the Collateral Agent and the Lender Parties to enter into
the Credit Agreement, to induce the Lenders to make their respective Loans to
the Borrowers and the Issuing Banks to issue Letters of Credit for the account
of the Borrowers under the Credit Agreement and to induce one or more Lenders or
Affiliates of Lenders to enter into Secured Cash Management Agreements and
Secured Hedge Agreements with the Company and/or its Subsidiaries.

D. The undersigned Guarantors (each an “Additional Pledgor”) are (a) the legal
and beneficial owners of the Equity Interests described in Schedule 1 hereto and
issued by the entities named therein (such Equity Interests, together with any
Equity Interests of the issuer of such Pledged Shares or any other Subsidiary
held directly by any Additional Pledgor in the future (the “After-acquired
Additional Pledged Shares”), in each case, except to the extent excluded from
the Collateral for the applicable Obligations pursuant to the penultimate
paragraph of Section 1 below, referred to collectively herein as the “Additional
Pledged Shares”) and (b) the legal and beneficial owners of the Indebtedness
described in Schedule 1 hereto (together with any other Indebtedness owed to any
Additional Pledgor hereafter and required to be pledged pursuant to
Section 9.12(a) of the Credit Agreement, the “Additional Pledged Debt”).

E. Section 9.11 of the Credit Agreement and Section 29 of the Pledge Agreement
provide that additional Subsidiaries may become Subsidiary Pledgors under the
Pledge Agreement by execution and delivery of an instrument in the form of this
Supplement. Each undersigned Additional Pledgor is executing this Supplement in
accordance with the requirements of Section 9.11 of the Credit Agreement and
Section 29 of the Pledge Agreement to pledge to the Collateral Agent for the
benefit of the Secured Parties the Additional Pledged Shares and the Additional
Pledged Debt and to become a Subsidiary Pledgor under the Pledge Agreement in
order to induce the Lenders to make their

 

A-1



--------------------------------------------------------------------------------

respective Loans to the Borrowers and the Issuing Banks to Issue Letters of
Credit for the account of the Borrowers under the Credit Agreement and to induce
one or more Lenders or Affiliates of Lenders to enter into Secured Cash
Management Agreements and Secured Hedge Agreements with the Company and/or its
Subsidiaries.

Accordingly, the Collateral Agent and each undersigned Additional Pledgor agree
as follows:

SECTION 1. Each Additional Pledgor by its signature hereby transfers, assigns
and pledges to the Collateral Agent, for the benefit of the Secured Parties, and
hereby grants to the Collateral Agent, for the benefit of the Secured Parties, a
security interest in all of such Additional Pledgor’s right, title and interest
in the following, whether now owned or existing or hereafter acquired or
existing (collectively, the “Additional Collateral”):

(a) the Additional Pledged Shares held by such Additional Pledgor and the
certificates representing such Additional Pledged Shares and any interest of
such Additional Pledgor in the entries on the books of the issuer of the
Additional Pledged Shares or any financial intermediary pertaining to the
Additional Pledged Shares and all dividends, cash, warrants, rights, instruments
and other property or Proceeds from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the
Additional Pledged Shares;

(b) the Additional Pledged Debt and the instruments evidencing the Additional
Pledged Debt owed to such Additional Pledgor, and all interest, cash,
instruments and other property or Proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such Additional Pledged Debt; and

Notwithstanding the foregoing, the Additional Collateral for the Obligations
shall not include any Excluded Stock and Stock Equivalents.

For purposes of the Pledge Agreement, the Collateral shall be deemed to include
the Additional Collateral.

SECTION 2. Each Additional Pledgor by its signature below becomes a Pledgor
under the Pledge Agreement with the same force and effect as if originally named
therein as a Pledgor, and each Additional Pledgor hereby agrees to all the terms
and provisions of the Pledge Agreement applicable to it as a Pledgor thereunder.
Each reference to a “Subsidiary Pledgor” or a “Pledgor” in the Pledge Agreement
shall be deemed to include each Additional Pledgor. The Pledge Agreement is
hereby incorporated herein by reference.

SECTION 3. Each Additional Pledgor represents and warrants as follows:

(a) Schedule 1 hereto correctly represents as of the date hereof (A) the issuer,
the certificate number, the Additional Pledgor and registered owner, the number
and class and the percentage of the issued and outstanding Equity Interests of
such class of all Additional Pledged Shares and (B) the issuer, the initial
principal amount, the Additional Pledgor and holder, date of and maturity date
of all Additional Pledged Debt. Except as set forth on Schedule 1 and except for
Excluded Stock and Stock Equivalents, the Additional Pledged Shares

 

A-2



--------------------------------------------------------------------------------

represent all (or 65% in the case of pledges of the Voting Stock of Foreign
Subsidiaries) of the issued and outstanding Equity Interests of each class of
Equity Interests of the issuer on the date hereof.

(b) Such Additional Pledgor is the legal and beneficial owner of the Additional
Collateral pledged or assigned by such Additional Pledgor hereunder free and
clear of any Lien, except for the Lien created by this Supplement to the Pledge
Agreement.

(c) As of the date of this Supplement, the Additional Pledged Shares pledged by
such Additional Pledgor hereunder have been duly authorized and validly issued
and, in the case of Additional Pledged Shares issued by a corporation, are fully
paid and non-assessable.

(d) The execution and delivery by such Additional Pledgor of this Supplement and
the pledge of the Additional Collateral pledged by such Additional Pledgor
hereunder pursuant hereto create a valid and perfected security interest in the
Additional Collateral (with respect to Collateral consisting of Stock of Foreign
Subsidiaries, to the extent the creation of such Security Interest is governed
by the UCC), and upon delivery of such Additional Collateral to the Collateral
Agent in the State of New York, shall constitute a fully perfected lien and
security interest in the Additional Collateral (with respect to Collateral
consisting of Stock of Foreign Subsidiaries, to the extent the creation and
perfection of such Security Interest is governed by the UCC), securing the
payment of the Obligations, in favor of the Collateral Agent for the benefit of
the Secured Parties.

(e) Such Additional Pledgor has full power, authority and legal right to pledge
all the Additional Collateral pledged by such Additional Pledgor pursuant to
this Supplement, and this Supplement constitutes a legal, valid and binding
obligation of each Additional Pledgor (with respect to Collateral consisting of
Stock of Foreign Subsidiaries, to the extent the enforceability of such Security
Interest is governed by the UCC), enforceable in accordance with its terms,
except as enforceability thereof may be limited by bankruptcy, insolvency or
other similar laws affecting creditors’ rights generally and subject to general
principles of equity.

SECTION 4. This Supplement may be executed by one or more of the parties to this
Supplement on any number of separate counterparts (including by facsimile or
other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. A set of the copies
of this Supplement signed by all the parties shall be lodged with the Collateral
Agent and the Company. This Supplement shall become effective as to each
Additional Pledgor when the Collateral Agent shall have received counterparts of
this Supplement that, when taken together, bear the signatures of such
Additional Pledgor and the Collateral Agent.

SECTION 5. Except as expressly supplemented hereby, the Pledge Agreement shall
remain in full force and effect.

SECTION 6. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

A-3



--------------------------------------------------------------------------------

SECTION 7. Any provision of this Supplement that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof and in the Pledge Agreement, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 8. All notices, requests and demands pursuant hereto shall be made in
accordance with Section 16 of the Pledge Agreement. All communications and
notices hereunder to each Additional Pledgor shall be given to it in care of the
Company at the Company’s address set forth in Section 13.2 of the Credit
Agreement.

 

A-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Additional Pledgor and the Collateral Agent have duly
executed this Supplement to the Pledge Agreement as of the day and year first
above written.

 

[NAME OF ADDITIONAL PLEDGOR] By:  

 

  Name:   Title: BANK OF AMERICA, N.A., as Collateral Agent By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE 1

TO SUPPLEMENT NO. [    ]

TO THE PLEDGE AGREEMENT

Pledged Shares

 

Record owner

  Issuer     Certificate
No.     Number of
Shares     % of Shares
Owned                                          

Pledged Debt

 

Payee

  Issuer     Principal
Amount     Date of
Instrument     Maturity
Date                                          